VTLLANTI, Chief Judge.
Luis Colon-Gonzalez appeals an. order denying his petition seeking an extension of time to file a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. Because such an order is not a final, appealable order, we must dismiss this appeal. See Ham v. State, 36 So.3d 189, 190 (Fla. 2d DCA 2010); Manning v. State, 28 So.3d 971, 973 (Fla. 2d DCA 2010). As we did in Ham and Manning, we give Colon-Gonzalez sixty days following the date that this opinion becomes final to file his rule 3.850 motion. Once he files the motion, the postconviction court can determine the issue of timeliness as outlined by case law and can then dispose of the motion on the merits, if appropriate.
Dismissed.
LaROSE and LUCAS, JJ., Concur.